Citation Nr: 0521126	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  02-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals, 
hairline fracture of the skull, left posterior occipital, 
with headaches and scar, currently evaluated as 30 percent 
disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
from July 1969 to April 1972, and from July 1972 to November 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate rating decisions by the North Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A September 2001 RO rating decision 
denied a rating in excess of 30 percent for PTSD, and 
increased the rating for residuals of skull fracture from 
non-compensable to 30 percent disabling.  The Board denied 
the claims for increased ratings in a January 2003 decision.  
The veteran subsequently appealed this decision to the United 
States Court of Appeals for Veterans Claims (CAVC).  In July 
2003, the CAVC vacated the Board's January 2003 decision 
pursuant to a Joint Motion for Remand for consideration of 
additional issues.  The Board remanded the case to the RO in 
January 2004 for further development.  In a rating decision 
dated April 2004, the RO denied the veteran's claim of 
entitlement to TDIU.


FINDINGS OF FACT

1.  PTSD is manifested primarily by sleep impairment, 
nightmares, and crowd avoidance, and is productive of not 
more than moderate impairment.

2.  Residuals, hairline fracture of the skull, left posterior 
occipital, are manifested primarily by complaints of twice-
monthly headaches that last one or two days each, and which 
are accompanied by "a little" dizziness or lightheadedness; a 
scar was not found on latest examination.

3.  The veteran holds a 30 percent rating for service 
connected PTSD and a 30 percent rating for service connected 
residuals of hairline fracture of the skull.  He has a 
combined 50 percent rating for service connected disability.

4.  The veteran's service connected disabilities do not 
preclude him from performing substantially gainful employment 
consistent with his educational and vocational experiences.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for PTSD are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.125 through 4. 130, Diagnostic Code 9411 
(2004).

2.  The criteria for an increased rating for residuals, 
hairline fracture of the skull, left posterior occipital are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.31, 4.118, 4.124a, Diagnostic Codes 7800, 
8045, 8100 (2004).

3.  The criteria for referral to the Director of Compensation 
and Pension for extraschedular consideration of TDIU is 
denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321, 4.16(b), 4.25 TABLE I (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for PTSD 
and residuals of hairline fracture of the skull, left 
posterior occipital, with headaches and scar, as well as 
entitlement to TDIU.  A claimant bears the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In evaluating claims, the Board shall consider all 
information and lay and medical evidence of record.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Board shall give the benefit of the doubt to 
the claimant.  38 U.S.C.A. § 5107(b) (West 2002).  In claims 
involving the current extent of disability, the Board 
considers all the evidence of record, but reports only the 
most probative evidence regarding the current degree of 
impairment which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows: 

"(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person."

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).



I.  Increased Rating - PTSD

Service connection for a mental disorder, characterized as 
PTSD, was granted by the RO in October 1999, and found to be 
30 percent disabling.  The veteran currently contends that 
this disorder has increased in severity, and that additional 
compensation should be awarded.  After a review of the 
record, the Board finds that his contentions are not 
supported by the evidence, and that his claim for an 
increased rating for PTSD fails.

A mental disorder (including PTSD) is rated 30 percent 
disabling when the disorder is manifested by occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is assigned 
when the disorder produces occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2004).

The report of the most recent examination of the veteran's 
mental status, which was conducted by VA in July 2001, shows 
that he teared up quite readily at several points in the 
interview, and mainly cried when talking about nightmares he 
had about Vietnam, which he indicated occurred two or three 
times a month; he noted that they were more likely to occur 
if he watched a movie about war.  He also indicated that 
certain smells and sounds brought back memories of his war 
experiences, and that he often avoided crowds.  He stated 
that he often experienced difficulty falling asleep, and had 
a quick temper, along with memory and concentration problems.  
However, the report shows that the veteran was cooperative 
with the interviewer.  His speech was clear and coherent, and 
he did not appear intoxicated notwithstanding the fact that 
he smelled strongly of alcohol.

The examiner stated that the veteran's PTSD appeared to 
interfere with his social and occupational functioning to a 
moderate degree, and noted that the veteran indicated that it 
was physical problems, and not PTSD, that kept him from 
working.  The examiner noted that the veteran was not candid 
about his alcohol abuse, and that it was accordingly 
difficult to estimate the degree to which this impacted him.  
(The examiner pointed out, in that regard, that many 
individuals with PTSD use alcohol to numb their feelings and 
memories of their trauma.)  The examination report indicates 
diagnoses to include a Global Assessment of Functioning (GAF) 
score of 60, both as related to PTSD and to alcohol abuse.

While this examination report shows that the veteran's PTSD 
is productive of moderate impairment, as indicated by the 
examiner, it does not show that the symptoms that would 
warrant the assignment of a higher (50 percent) rating are 
manifested.  Neither this report, nor any other medical 
evidence, shows that PTSD disorder is manifested by flattened 
affect, impaired speech, more than weekly panic attacks, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking.  In addition, it must be noted that the 
examiner found that the veteran's PTSD was productive of only 
moderate impairment, and that a GAF score of 60, which is 
deemed to represent moderate symptoms or moderate difficulty 
in social, occupational, or school functioning, was 
appropriate.  A GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Richard v. Brown, 9 Vet. App. 266 (1996) citing DSM- IV. 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV).  See 
generally 38 C.F.R. § 4.130 (2004) (nomenclature employed in 
rating schedule is based upon DSM-IV for which rating 
agencies must be thoroughly familiar with the manual to 
properly implement the directives in 38 C.F.R. §§ 4.125 
through 4.129).

Medical records dated prior to July 2001 likewise do not 
demonstrate that an increased rating for PTSD can be 
assigned.  The report of a private psychiatric assessment, 
dated in August 2000, shows that the veteran cited avoidant 
behavior; distressing nightmares that were triggered by the 
smell of burning rubber and from watching movies of the 
Vietnam conflict; and hypersensitivity that featured 
recurring angry outbursts, mood swings, and emotional 
distancing from his spouse.  The report indicates a GAF score 
of 50, which is considered to represent serious symptoms, or 
any serious impairment in social, occupational, or school 
functioning. There is again, however, no indication that the 
veteran's PTSD was manifested by flattened affect, impaired 
speech, memory impairment, panic attacks, impaired judgment, 
or impaired abstract thinking.

The report of a September 1999 VA examination again shows 
that the criteria for a higher rating are not satisfied.  The 
report indicates diagnoses to include mild PTSD, and a GAF 
score of 55, which represents moderate symptoms.

The VA clinic records following the July 2001 VA examination 
includes the veteran's October 2001 report to an examiner 
that his "PTSD and depression are well controlled" despite 
the fact that he was not taking any medication nor seeking 
mental health treatment.  Similarly, a June 2003 depression 
screen included his response of "Not at all" with respect 
to symptoms of feeling down, depressed or hopeless.  In July 
2003, a clinician note indicates "[the veteran] has had 
minimal trouble with depression and PTSD but is not on 
antidepressants at the present time.  That may be an issue to 
be dealt with later."  Later that month, he reported 
symptoms of depressed mood and insomnia with mental status 
examination showing him to be awake, alert and oriented.  It 
was indicated that he was on Trazodone, and a prescription of 
Paxil was added.  These records also indicate that the 
veteran was noncompliant with his medications and had 
continued substance abuse.  In June 2003, he referred to his 
marijuana use as "recreational" in nature.

In brief, the preponderance of the evidence demonstrates that 
the veteran's PTSD is productive of no more than moderate 
impairment, which is best reflected by the 30 percent rating 
currently in effect.  The veteran's claim for an increased 
rating for PTSD, accordingly, fails.  In so deciding, the 
Board observes that evidence considered in determining the 
veteran's level of impairment has not been not restricted to 
the symptoms provided in Diagnostic Code 9411, but includes 
all of the PTSD symptoms that affect his level of social and 
occupational impairment.  See Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  The veteran himself has described his PTSD 
as "well controlled" and minimally disabling to his VA 
clinicians.  His GAF score of 60 on VA examination in 2001 is 
most consistent with the clinical picture of record, and 
consistent with a finding of moderate difficulty in social, 
and occupational functioning.  See Carpenter (Eugene) v. 
Brown, 8 Vet. App. 240, 242 (1995).  The preponderance of the 
lay and medical evidence in this case is against the claim 
for a higher rating.  Ortiz v. Principi, 274 F. 3d. 1361, 
1365 (Fed. Cir. 2001) (benefit of doubt rule does not apply 
when preponderance of evidence is against claim).

II.  Increased rating - Residuals of Hairline Fracture of the 
Skull

Service connection for residuals of a hairline fracture of 
the skull was granted by the RO in January 1995, and was 
rated as 10 percent disabling.  In December 1997, this rating 
was reduced to noncompensable (zero percent), effective as of 
March 1, 1998.  In September 2001, this was increased to 30 
percent, effective as of March 6, 2001.  The veteran has 
indicated continued disagreement with that rating.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

Brain disease due to trauma, when manifested by purely 
neurological disabilities, will be rated under the diagnostic 
codes specifically dealing with such disabilities.  38 C.F.R. 
§ 4.12a, Diagnostic Code 8045 (2004).  In this instance, the 
neurological disability manifested by the veteran has been 
identified for rating purposes as headaches, rated as 
analogous to migraines.  The 30 percent rating currently in 
effect, accordingly, contemplates characteristic prostrating 
attacks occurring, on an average, monthly over the previous 
several months.  A higher (50 percent) rating is appropriate 
for migraine attacks that are very frequent, completing 
prostrating, prolonged, and productive of severe economic 
inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2004).

The criteria for a higher rating are not satisfied.  The 
report of the most recent clinical examination of the 
veteran, which was conducted by VA in June 2001, shows that 
the veteran indicated that he experienced severe headaches 
about twice monthly, with each headache lasting one to two 
days.  He stated that, when these headaches occurred, he 
would lay down and try not to move very much; there would be 
no nausea or vomiting, but there would be a "little" 
dizziness or lightheadedness.  His VA clinic records do not 
include any clinical descriptions of prolonged, prostrating 
headache episodes.

This report shows that, while the veteran's migraines, as 
described by him, were productive of impairment several times 
per month, they did not occur at a rate that could be 
characterized as very frequent, nor are they completely 
prostrating; while he indicated that he would lay down and 
try not to move very much, he denied experiencing nausea, and 
described the dizziness that accompanied these headaches as 
"little" in scope.  Moreover, he indicated that these 
headaches lasted only a day or two, and as such they cannot 
be characterized as prolonged.  There is no indication that 
these migraines, which occur only about twice monthly for a 
day or two each time, are productive of severe economic 
inadaptability; while the veteran's industrial capability is 
impaired, the July 2001 VA PTSD report shows that this 
impairment is the product of peripheral neuropathy.

With regard to the veteran's peripheral neuropathy, the Board 
notes that service connection for that disability, as a 
disorder separate and distinct from his skull fracture 
residuals, has been denied by VA.  The Board also notes that 
the report of the June 2001 VA examination indicates that, 
other than the headaches and the peripheral neuropathy, the 
veteran "did not give any other neurologic symptoms."  In the 
absence of any other such symptoms, no other neurological 
disorders need be evaluated for rating purposes as residuals 
of his skull fracture as stipulated by Diagnostic Code 8045.

Finally, a scar has also been rated as a residual of the 
veteran's hairline fracture of the skull. This can be rated 
as a disability separate and distinct from the pathology of 
his skull fracture residuals.  Esteban v. Brown, 6 Vet. App. 
259 (1994); see 38 C.F.R. § 4.14 (2004).  During the pendency 
of this appeal, the diagnostic criteria that pertain to scars 
were revised, effective as of August 30, 2002. 67 Fed. Reg. 
49590-19599 (July 31, 2002).

Under the criteria that were in effect prior to August 30, 
2002, a disfiguring scar of the head, face or neck warrants a 
10 percent rating when that scar is either moderate in 
severity, or disfiguring; a noncompensable evaluation is 
warranted when that scar is slight.  38 C.F.R. § 4.118, 
Diagnostic Code 7800, in effect prior to August 30, 2002.  
Under the revised criteria, a 10 percent rating is 
appropriate for one characteristic of disfigurement (that is, 
the scar is disfiguring); a scar that is not disfiguring 
(that is, the equivalent of slight) is considered to be 
noncompensable.  38 C.F.R. § 4.118, Diagnostic Code 7800, in 
effect as of August 30, 2002; see 38 C.F.R. § 4.31 (2002), 
whereby a zero (noncompensable) evaluation will be assigned 
when the requirements for a compensable evaluation are not 
met.  The differences between the diagnostic criteria that 
were in effect prior to August 30, 2002, and that were in 
effect as of that date, are not substantive with regard to 
the assignment of a 10 percent rating.

In the instant case, the medical evidence does not 
demonstrate that the veteran's scar is in any manner 
disfiguring.  The report of the June 2001 VA examination 
shows that, although the veteran "points out to the scar in 
the left occipital area," no scar could be seen by the 
examiner even when the veteran's hair was parted.  The 
examiner noted that there was "perhaps a very minimally 
raised palpable area" that was less than 1 cm. in length, 
which the veteran claimed was sensitive.  The examiner also 
noted that the scar was raised less than 1 mm., and had no 
functional or cosmetic significance.  The examiner further 
noted that the scar was not visible "even with careful 
inspection with a good light and parting of the hair on the 
scalp."  VA clinic records are negative for complaint or 
treatment of the scar disability.

It must be reiterated that a compensable evaluation requires 
some manner of disfigurement, under either the old or revised 
diagnostic criteria.  In the absence of any such 
disfigurement, a compensable evaluation cannot be assigned.  
Diagnostic Code 7804 also provides that a superficial scar 
may be rated at 10 percent when painful on examination; 
however, in the instant case, while the veteran indicated 
that the alleged scar was tender, there was nothing in the 
way of objective evidence to support this complaint.

In brief, the preponderance of the evidence does not 
demonstrate that a rating in excess of 30 percent can be 
assigned for the veteran's residuals, hairline fracture of 
the skull, left posterior occipital, with headaches and scar.  
His claim, accordingly, fails.  The veteran's lay 
descriptions of disability are not borne out by the objective 
clinical findings of record, and the Board places more 
probative weight on the medical findings of trained medical 
professionals.

III.  TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2004).  For TDIU 
purposes, marginal employment is not to be considered 
substantially gainful employment.  38 C.F.R. § 4.17 (2004).  
Factors to be considered, however, will include the veteran's 
employment history, educational attainment and vocational 
experience.  38 C.F.R. § 4.16 (2004).

The veteran holds a 30 percent rating for service connected 
PTSD and a 30 percent rating for service connected residuals 
of hairline fracture of the skull.  The origin of these 
disabilities arise from separate etiological events, and he 
has a combined 50 percent rating for service connected 
disability.  38 C.F.R. § 4.25, TABLE I (2004).  The veteran 
is not service connected for any other disability.  Under VA 
regulations, his combined 50 percent rating does not meet the 
schedular criteria to render him eligible for consideration 
of a TDIU rating under 38 C.F.R. § 4.16(a).

However, it is the established policy of VA that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2004).  
Rating boards are required to submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. § 
4.16(a).  Id.  The CAVC has clarified that, where a claimant 
does not meet the schedular requirements of 4.16(a), the 
Board has no authority to assign a TDIU rating under 4.16(b) 
and may only refer the claim to the C&P Director for 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001). 

An assessment for extra-schedular referral requires 
consideration of the veteran's service-connected disability, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b) (2004).  The veteran's age and effects of non-
service connected disability, however, are not factors for 
consideration.  38 C.F.R. §§ 3.341(a), 4.19 (2004).  The 
issue at hand involves a determination as to whether there 
are circumstances in this case, apart from the non-service-
connected conditions and advancing age, that would justify a 
total disability rating based on unemployability.  Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  The Board must determine 
if there is some service connected factor outside the norm 
which places the veteran in a different position than other 
veterans with a 50% combined disability rating.  Id.  The 
fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough as a schedular rating 
provides recognition of such.  Id.  Rather, the veteran need 
only be capable of performing the physical and mental acts 
required by employment.  Id.  The schedular criteria 
contemplate compensating a veteran for considerable loss of 
working time from exacerbations proportionate to the severity 
of the disability.  See 38 C.F.R. § 4.1 (2004).

The preponderance of the evidence establishes that the 
veteran's service connected disabilities do not preclude him 
from performing substantially gainful employment consistent 
with his educational and vocational experiences.  He has past 
prior occupational experience as a dental lab technician, and 
as a serviceman with ARKLA Gas.  He last worked in 
approximately 1993 at which time he was diagnosed with 
peripheral neuropathy of the upper and lower extremities.  An 
RO rating decision dated January 1995 established his 
entitlement to nonservice connected pension based upon 
diagnoses of nonservice connected peripheral neuropathy and 
autonomic dysfunction of the right upper extremity (major), 
rated as 30 percent disabling; peripheral neuropathy and 
autonomic dysfunction of the left upper extremity, rated as 
20 percent disabling; peripheral neuropathy and autonomic 
dysfunction of the right lower extremity, rated as 10 percent 
disabling; peripheral neuropathy and autonomic dysfunction of 
the left lower extremity, rated as 10 percent disabling; and 
bronchitis, rated as 10 percent disabling.

As indicated above, the veteran's service connected PTSD is 
productive of moderate occupational and social impairment, 
and his headache disorder does not result in severe economic 
inadaptability.  He claims that his service connected 
disabilities preclude him from securing and maintaining 
substantially gainful employment consistent with his 
educational and vocational experiences, but he has not sought 
any significant treatment for his service connected 
disabilities during the appeal period.  His non-service 
connected disabilities may not be considered in determining 
his eligibility for referral for extraschedular 
consideration.  There is no medical evidence of record that 
the veteran is physically incapable of performing 
substantially gainful employment due to his service connected 
disabilities.  There is also no evidence which suggests that, 
even when considering his limitations and exacerbations, that 
some factor exists which takes his case outside the realm of 
the usual so as to render impracticable his 50 percent 
schedular rating.  His 50 percent rating contemplates loss of 
working time due to exacerbations, see 38 C.F.R. § 4.1, and 
he has not required any hospitalizations due to his service 
connected disabilities.  See 38 C.F.R. § 3.321(b) (2004). 

Accordingly, the Board finds that the preponderance of the 
evidence is against a finding that the veteran is 
unemployable due to his service connected disabilities.  The 
Board finds that the allegations of unemployability provided 
by the veteran are neither persuasive nor supportable when 
viewed in light of the competent evidence of record.  See 
38 C.F.R. § 3.159(a) (2004).  The benefit of the doubt rule 
is not for application.  38 U.S.C.A. § 5107(b) (West 2002).  
Thus, the Board finds that no basis exists to warrant 
referral of the claim to the Director, Compensation and 
Pension Service for extraschedular consideration.  Bowling, 
15 Vet. App. 1 (2001).



IV.  Duty to assist and notify

In so holding, the Board has reviewed the record to ensure 
compliance with the provisions of the Veterans Claims 
Assistance Act (VCAA) of 2000.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law defines VA's notice and 
duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).  

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that a February 2004 letter told 
him what was necessary to substantiate his claim of 
entitlement to TDIU.  An RO letter dated March 2005 told him 
what was necessary to substantiate all of his claims on 
appeal.  In addition, the rating decisions on appeal, the 
statement of the case (SOC) and supplemental statements of 
the case (SSOC), told him what was necessary to substantiate 
his claim and provided him with specific information as to 
why his claims were being denied, and of the evidence that 
was lacking.  The letters cited above satisfied the elements 
of (2) and (3) by notifying the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA.  More specifically, the documents 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

With respect to element (4), the Board notes that the 
documents cited above identified for the veteran evidence 
and/or information in his possession deemed necessary to 
substantiate his claim, and he was instructed to send the 
evidence that he had and/or to tell VA about any additional 
information or evidence that he desired VA to obtain on his 
behalf.  The March 2005 letter informed him that he was being 
provided "the opportunity to submit any additional evidence 
that his relevant to your claim."  A May 2005 RO letter 
advised him "If there is any other evidence or information 
that you think will support your claim, please let us know.  
If you have any evidence in your possession that pertains to 
your claim, please send it to us."  A December 6, 2004 SSOC 
supplied the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1).

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the increased rating claims.  This de minimis notice 
defect has resulted in no prejudicial harm to the veteran.  
The veteran is represented by an attorney who, in conjunction 
with the Secretary, requested the CAVC to vacate the Board's 
January 2003 decision solely for compliance with the VCAA.  
Through his counsel, the veteran has been well aware of the 
VCAA duties since the Joint Motion for Remand was filed on 
June 2003.  As such, the veteran has had actual notice of the 
VCAA duties since that time, and there is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claims 
and/or affected the essential fairness of the adjudication of 
the claims.  The increased rating claims were remanded to the 
AOJ for readjudication under the VCAA, and the TDIU claim was 
first adjudicated after the June 2003 Joint Motion for 
Remand.  Neither the veteran nor his representative has 
pleaded with any specificity that a notice deficiency exists 
in this case.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The RO 
obtained service medical records, VA treatment notes, and 
private medical records identified by the veteran as relevant 
to his claims on appeal.  VA provided the veteran with 
examination in June 2001 that contains findings adequate to 
rate the claims.  The lay and medical evidence of record 
since that time does not demonstrate an increased severity of 
symptoms so as to warrant more current examination findings.  
VAOPGCPREC 11-95 (Apr. 7, 1995).  There are no outstanding 
requests to obtain any additional records.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

An increased rating for PTSD is denied.

An increased rating for residuals, hairline fracture of the 
skull, left posterior occipital, with headaches and scar, is 
denied.

The claim of entitlement to TDIU is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


